DETAILED ACTION
	This Office Action is in response to the amendment filed in the After Final Consideration Program Pilot (AFCP 2.0) on May 19, 2022. Claims 1 - 9 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed in the After Final Consideration Program Pilot (AFCP 2.0) on May 19, 2022 has been entered and considered. Based on the amendment to the claims, while not amending the complete claims indicated as allowable in the previous Office Action, have been found to be sufficient to provide enough allowable subject matter to overcome the rejections under 35 U.S.C. 103, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 9 are allowed.
The following is an examiner’s statement of reasons for allowance:

For claims 1, 8 and 9: The prior art of Koga et al. (JP 2017142720 A) discloses an antenna design that includes structure parameter determined to satisfy required specification of a target antenna, and Yamagashiro et al (JP 2017142731 A) adds a predetermined frequency range to obtain shape parameters, S parameters, impedance and evaluation values with regards to an antenna design to include a matching circuit, with Koga et al. (U.S. PG Pub 2017/0235869 A1) discloses similar features as Koga et al. (JP2017142720 A), and Packer (U.S. PG Pub 2013/0044038 A1) adds a feed gap with regards to matching antennas.
While the references above provide their respective teachings, none of the references taken either alone or in combination with the prior art of record discloses for claim 1: an antenna design support apparatus, for claim 8: a non-transitory computer readable storage medium storing a program that causes a processor included in an antenna design apparatus, and for claim 9: an antenna design support method, comprising:

“determine a structure of a second antenna device as a reference model, and obtain a change amount corresponding to change in the communication frequency in the allowable range of two second parameters having a correlation with each other, and
obtain a first change amount of one of the two second parameters and a second change amount of another one of the two second parameters as the change amount when the communication frequency is moved to the upper limit of the allowable range”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/                Primary Examiner, Art Unit 2148                                                                                                                                                                                        
May 27, 2022